NUMBER 13-19-00132-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

VICTOR HERNANDEZ,                                                          Appellant,

                                          v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

              On appeal from the 92nd District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                           ORDER ABATING APPEAL
  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
                         Order Per Curiam

      This matter is before the Court because the reporter’s record has not been filed.

The reporter’s record was originally due on August 19, 2019.         The reporter has

previously requested and received five extensions of time to file the record. The record

was due on November 18, 2019 and the reporter has now filed a sixth extension of time

to file the record stating “I have major problems with my computer and my monitor that I
am resolving with help from a computer tech.            I am in the process of purchasing

equipment to fix my computer issues.”

       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties’ rights. See TEX. R. APP. P. 37.3(a)(2). Accordingly,

this appeal is ABATED and the cause REMANDED to the trial court.

       Upon remand, the trial court shall determine if the reporter’s record, or any part

thereof, has been lost or destroyed, and shall make appropriate findings under Tex. R.

App. P. 34.6(f), if necessary.    Otherwise, the court shall determine what steps are

necessary to ensure the prompt preparation of a reporter's record and shall enter any

orders required to avoid further delay and to preserve the parties’ rights.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order.

       IT IS SO ORDERED.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
26th day of November, 2019.




                                              2